Case 3:17-cv-03226-|\/|AS-DEA Document 30 Filed 02/27/19 Page 1 of 2 Page|D: 211

WILENTZ

_ATTORNEYS AT LAW_

DONNA M. JENN|NGS, ESQ.

T; 732.855.6039
F: 732.726.6560
djennings@Wilentz.com

90 Woodbridge Center Drive
Suite 900 Box 10
Woodbridge, NJ 07095~0958
732.636.8000

February 27, 2019

VIA EMAIL

Honorable Douglas E. Arpert

United States l\/lagistrate Judge

United States Dlstrict Court, District of New Jersey
Clarkson S. Fisher Building and U.S. Courthouse
402 East State Street, Courtroom 6W

Trenton, NJ 08608

Re: Agudath lsrael ofAmerica, et al. v. Township ofJackson, New Jersey
Case No. 3-17-CV-03226

Dear Judge Arpert:

The undersigned represents the Plaintiff, Agudath Israel of America, and is co-counsel for
Plaintiff, WR Property LLC, in the above referenced matter. The Complaint Was filed on l\/lay 8,
2017 and subsequently amended on November 15, 2017. The parties Were referred to mediation
With the Honorable Alexander Carver and agreed to engage in the joint preparation of Ordinances or
remedial legislation to address the issues in dispute. F or Well over a year, the parties and their
planners have attended many meetings in an effort to finalize this remedial legislation When the
parties Were unable to reach agreement as to the form of Ordinances this past Summer, Your Honor
brought the parties in for a Settlement Conference on July 26, 2018.

Following the Settlement Conference, Plaintiffs continued to, in good faith, negotiate the
form of the Ordinances. Reports Were made to the Court that the parties Were close to concluding
negotiations In December 2018, the parties finalized the remedial legislation in the form of two
draft Ordinances Both parties represented that they were satisfied With same and the Ordinances
were to be placed on the Agenda for the Township of Jackson after January 1, 2019 With a timetable
to have adoption concluded by February 2019.

The Ordinances have yet to be placed on the Township’s Agenda and Plaintiffs, upon
information and belief, contend that this is due to the fact that the Council Will not support them.
Plaintiffs specifically requested that the Ordinances be placed on the Agenda for the Township’s

#10447482.1(166002.001)
Wi|entz,Go|dman&Spitzer,P.A. Woodbridge | Eatontown | New York | Phi|adelphia WWW.Wilentz.corn

Case 3:17-cv-03226-|\/|AS-DEA Document 30 Filed 02/27/19 Page 2 of 2 Page|D: 212

February 27, 2019
Page 2

February 13, 2019 meeting ln response, Plaintiffs have been advised that the Township now wants
to modify the negotiated remedial legislation and the Ordinances were not placed on the Agenda for
that meeting nor were they considered at the Township’s meeting of February 26, 2019.

This disappointing series of events have led the Plaintiffs to not believe that Defendant,
Township of Jacl<son, is acting in good faith at this juncture and that the entire last year of
negotiation has been in bad faith and used to delay the resolution of`Plaintiffs’ claims. Plaintiffs are
requesting an in-person status and scheduling conference with the Court at which time the Court can
prepare the appropriate Order to move this case forward

Thanl< you for your attention to this matter.

Res ectfullys mitted,

DoN A"i\i. JE NM

Dl\/lJ:mb

cc; via email:
Howard B. l\/lanl<ofl", Esq.
Pauline F. Tutelo, Esq.
Sieglinde K. Rath, Esq.

#10447482.1(166002.001)

